MEMORANDUM **
Lucio A. Barroga appeals pro se from the district court’s order denying his request that a three-judge panel of the district court consider whether he properly served the summons and complaint. Barroga’s request for a three-judge panel followed the district judge’s denial of Barroga’s motion for entry of default judgment. As the district court’s order did not end the proceedings, and is not an appealable interlocutory order, we dismiss this appeal for lack of jurisdiction.
DISMISSED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.